Filed 6/22/21 In re Brianna M. CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE

 In re BRIANNA M., A Person                                  B308403
 Coming Under the Juvenile
 Court Law.

 LOS ANGELES COUNTY                                          Los Angeles County
 DEPARTMENT OF                                               Super. Ct. No.
 CHILDREN AND FAMILY                                         18CCJP05573B
 SERVICES,

        Plaintiff and Respondent,

        v.

 JOSE M.,

        Defendant and Appellant.

      APPEAL from an order of the Superior Court of
Los Angeles County, Debra Losnick, Judge. Affirmed.
      Gina Zaragoza, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Melania Vartanian, Deputy
County Counsel, for Plaintiff and Respondent.
           _______________________________________
                       INTRODUCTION

      Jose M. (father) appeals from the juvenile court’s
jurisdiction finding and disposition order declaring his nine-year-
old daughter a dependent of the court. Father contends
insufficient evidence supports the court’s finding that his history
of substance abuse and continued use of methamphetamine
render him incapable of providing his daughter regular care and
supervision. Father also challenges the court’s disposition order
removing his daughter from his custody, and he contends the
court failed to make necessary findings under the Indian Child
Welfare Act (ICWA) (25 U.S.C. § 1901 et seq.). We affirm.

     FACTUAL AND PROCEDURAL BACKGROUND

1.    The Family’s Background
      Brianna was born in 2011. Brianna’s mother left the family
around 2015. Since then, father has raised Brianna with help
from other family members.
      In August 2018, the Department of Children and Family
Services (Department) received a referral alleging Brianna was
the victim of general neglect. The caller reported seeing the child
wearing “ ‘skimpy’ ” and “revealing” clothing while walking
around the neighborhood unattended. The Department
interviewed Brianna’s relatives, who reported father used crystal
methamphetamine. An aunt once saw a white rock fall from
father’s pocket, and an uncle found drug pipes in father’s home.
Father would often spend hours alone in a bathroom where he
would use drugs. Father also would leave Brianna alone with her
paternal grandfather, who the family knew was an alcoholic and
was often under the influence while watching the child. Relatives




                                 2
also reported that father had not enrolled Brianna in school
during the spring of 2018.
       In December 2018, the juvenile court sustained a
dependency petition filed on Brianna’s behalf under Welfare and
Institutions Code1 section 300, subdivision (b), finding father
endangered the child by using methamphetamine while she was
in his care and by leaving the child unattended with her
grandfather while he was under the influence of alcohol. The
court declared Brianna a dependent and ordered the Department
to provide father reunification services.
       In 2019, father completed a substance abuse program and,
between July and November of that year, tested clean more than
15 times without any positive drug tests. He also completed a
parenting program and individual counseling. In January 2020,
the court terminated jurisdiction over Brianna and awarded
father sole legal and physical custody of the child.
2.    Initiation of the Underlying Dependency Proceedings
      In August 2020, a neighbor who asked to remain
anonymous reported that father started using marijuana and
methamphetamine again shortly after Brianna was returned to
his custody. Although the neighbor had never seen father use
drugs, the neighbor knew father was “drugged” every day.
According to one of the family’s neighbors, father wouldn’t feed
Brianna until 4:00 in the afternoon. When the child was hungry,
father would tell her to wait. Brianna often made cereal for
herself when father didn’t feed her.



1All undesignated statutory references are to the Welfare and
Institutions Code.




                                  3
      Shortly after receiving the referral, the Department
interviewed father. He and Brianna were living in a motel where
he also worked. The room where father and Brianna lived was
clean, organized, and hazard-free. Father and Brianna shared a
bathroom with other guests at the motel.
      Father denied using any drugs since Brianna returned to
his custody in January 2020. According to father, Brianna’s hair
was recently infested with lice while she was staying with her
relatives. He was treating the lice with special shampoo.
      Father claimed he always feeds Brianna. He usually buys
her cereal, beans, plantains, eggs, and other foods. Although
there are some days he tells her to wait before feeding her, he
never makes her wait for a long time. Brianna was seeing a
psychologist for her “behavior,” but father couldn’t provide any
other details about Brianna’s treatment. While father works, he
usually has one of the motel’s tenants, a woman who also has a
young daughter, watch Brianna.
      The Department also interviewed Brianna. She denied the
neighbor’s allegations. She’s never seen father use drugs or found
any drugs or paraphernalia around their home. Father always
feeds her, and if he makes her wait, she’ll eat cereal.
      The day after he was contacted by the Department, father
tested positive for methamphetamine. During a follow up
interview, father stated that he knew his test would be positive.
When asked why he denied using drugs during his initial
interview, father responded, “I’m not going to say I was scared
but I’m not going to say why.” Father admitted he started using
methamphetamine again about three or four months earlier,
after he got fired from his previous job. He most recently used the
drug two hours before the follow-up interview.




                                 4
      Father told the social worker that he wouldn’t sign a safety
plan or “anything” else for the Department. He then started
speaking incoherently about unidentified people who wanted to
hurt him.
      Immediately after the follow-up interview, the Department
detained Brianna from father’s custody and placed her with
paternal relatives. The Department filed a dependency petition,
alleging father’s history of substance abuse and continued use of
methamphetamine rendered him incapable of providing Brianna
regular care and supervision and endangered her physical health
and safety (§ 300, subd. (b)).
      At the detention hearing, the court found father was
Brianna’s presumed parent. The court also found the petition
alleged a prima facie case under section 300, subdivision (b) and
ordered Brianna to remain detained from father’s custody.
3.    Jurisdiction and Disposition
      In late September 2020, the Department interviewed father
about his drug use. He began using methamphetamine in 2014,
and it’s the only drug he uses. Although he claimed he doesn’t use
methamphetamine often, he told the social worker he last used
the drug the night before the interview. Father sometimes uses
the drug with strangers at the motel, which he described as a
“scary” experience. Father claimed he never uses the drug while
Brianna is around.
      Father believed he could stop using the drug if he quit
working at the motel, which was a trigger for him because a lot of
people with “not so good backgrounds” frequented the place. He
was willing to do an inpatient treatment program, but he had yet
to enroll in any services. Father failed to show up for a drug test
scheduled about a week after the interview.




                                5
       The Department also interviewed Brianna. She told the
social worker she doesn’t know what drugs are. Father would
sometimes be in the bathroom for a long time, but Brianna didn’t
know what he was doing. According to the child, father didn’t
look strange or do anything weird when he’d come out of the
restroom. She’s seen father drink beer on occasion, “sometimes
like at a party.” He always acts normal whenever he drinks beer.
       In late October 2020, the court held the jurisdiction and
disposition hearing. The court sustained the petition, declared
Brianna a dependent of the court, and ordered Brianna to remain
removed from father’s custody. The court directed the
Department to provide father reunification services, including a
full drug program with aftercare, weekly drug testing, individual
counseling, and parenting classes.
       Father appeals.

                          DISCUSSION

      Father contends insufficient evidence supports the court’s
jurisdiction finding. Father also argues the court prejudicially
erred when it failed to state the facts on which its removal order
was based. Lastly, father contends the court erred when it did not
make a finding concerning ICWA’s application to Brianna’s case.
As we explain, each of these arguments lacks merit.
1.    Substantial evidence supports the jurisdiction finding.
      A juvenile court may exercise jurisdiction over a child if the
child has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness, as a result of the parent’s
failure or inability to adequately supervise or protect the child.
(§300, subd. (b)(1).) To establish jurisdiction under section 300,
subdivision (b) due to a parent’s substance abuse, the




                                  6
Department must prove: (1) “substance abuse by a parent … , (2)
causation, and (3) serious physical harm to the child, or a
substantial risk of such harm.” (In re Rebecca C. (2014) 228
Cal.App.4th 720, 724–725.)
       Risk to a child from substance abuse can be established in
two ways: (1) through proof of “ ‘an identified, specific hazard in
the child’s environment,’ ” or (2) through proof that the child is of
“ ‘tender years’ ”—i.e., six years old or younger—in which case a
“finding of substance abuse is prima facie evidence of the
inability of a parent or guardian to provide regular care resulting
in a substantial risk of physical harm.” (In re Drake M. (2012)
211 Cal.App.4th 754, 766–767; In re Christopher R. (2014) 225
Cal.App.4th 1210, 1219 (Christopher R.) [defining “tender years”
as six years old or younger].)
       To show the child faces a risk of harm at the time of the
jurisdiction hearing, there “must be some reason beyond mere
speculation to believe the alleged conduct will recur. [Citation.]”
(In re James R. (2009) 176 Cal.App.4th 129, 136.) In determining
whether conduct is likely to recur, courts may consider evidence
of the parent’s behavior in the past. (In re N.M. (2011) 197
Cal.App.4th 159, 165.) A parent’s denial of wrongdoing or failure
to recognize the negative impact of her conduct is also relevant to
determining risk under section 300. (In re Tania S. (1992) 5
Cal.App.4th 728, 735, fn. 4; see also In re A.F. (2016) 3
Cal.App.5th 283, 293 [“ ‘[D]enial is a factor often relevant to
determining whether persons are likely to modify their behavior
in the future without court supervision.’ ”].)
       We review a juvenile court’s jurisdiction findings for
substantial evidence. (In re E.E. (2020) 49 Cal.App.5th 195, 206
(E.E.).) We draw all reasonable inferences from the evidence to




                                  7
support the court’s findings. (In re R.T. (2017) 3 Cal.5th 622,
633.) We view the record in the light most favorable to the
findings, and we don’t evaluate the credibility of witnesses, weigh
evidence, or resolve conflicts in the evidence. (Ibid.)
       As a preliminary matter, father doesn’t dispute that he
abuses methamphetamine. Father admitted he has used the drug
since 2014. His use of methamphetamine caused Brianna to be
declared a dependent of the court and removed from his custody
in the child’s prior dependency case. Although father completed a
drug program and regained custody of Brianna in early 2020, he
relapsed only a few months later. Father lied about not using
methamphetamine when the Department first contacted him in
this case and, even after testing positive in August 2020, he
continued to use the drug throughout the Department’s
investigation and missed a drug test shortly before the
jurisdiction and disposition hearing. The court correctly found
father abuses methamphetamine. (See Christopher R., supra, 225
Cal.App.4th at pp. 1218–1219.)
       Father contends insufficient evidence supports the court’s
finding that his use of methamphetamine places Brianna at
serious risk of harm. Specifically, father points out that Brianna
has never suffered any harm while in his custody and the child is
able to feed herself when father doesn’t provide her food. We are
not persuaded by father’s argument.
       The court reasonably could infer that father used
methamphetamine while Brianna was under his supervision.
Brianna has been in father’s sole custody since January 2020.
Father admitted he began using methamphetamine again around
April 2020. Once the Department began investigating this case,
father tested positive for methamphetamine on one occasion and




                                 8
admitted to using the drug on two occasions while Brianna was
in his care. Although father told the Department that he never
used the drug while Brianna was around, the court was free to
discredit that statement in light of the fact that father lied about
not using any drugs when the Department began its
investigation in this case. In any event, Brianna told the
Department that while she was in his care, father would
sometimes stay in the bathroom for hours at a time, the same
behavior her relatives had seen father engage in while using
methamphetamine.
       That Brianna was nine years old—i.e., older than a child of
tender years—does not negate the risk father’s use of
methamphetamine posed to her. As our colleagues in Division
Eight recently explained in a case involving children ages 7
through 14, a parent’s lack of supervision due to his or her drug
use creates a serious risk of physical harm because “[c]hildren are
immature, inquisitive, clever about escaping, and inexperienced
with life’s hazards. With impulsive urges and without much
judgment about what could go wrong, children need supervision.
… [D]isasters can strike swiftly and without warning.” (In re
K.B. (2021) 59 Cal.App.5th 593, 595, 602 (K.B.).) This risk is
especially high when the child is in the custody of only one adult
and that adult, like father, is often under the influence of drugs.
       Brianna’s immaturity aside, the context of father’s drug use
created a serious risk of harm to the child. Father told the
Department that he frequently used methamphetamine at the
motel where he and Brianna lived. Father would use the drug
with strangers who came to the motel, which he described as a
“scary” experience. According to father, many of the people he
interacted with at the motel had “not so good backgrounds.”




                                 9
Father also told the Department that he and Brianna used one of
the motel’s common bathrooms—i.e., a bathroom that other
people who frequented the motel could access. The court,
therefore, reasonably could have inferred that father didn’t just
use methamphetamine while Brianna was in his care, but that he
also used the drug while other methamphetamine users whom he
didn’t know were around the child. (See In re I.J. (2013) 56
Cal.4th 766, 773 [“ ‘The court need not wait until a child is
seriously abused or injured to assume jurisdiction and take the
steps necessary to protect the child.’ ”].)
      Also relevant to our analysis, the court in Brianna’s prior
dependency case found father’s use of methamphetamine created
a serious risk of harm to the child. Although father completed a
drug treatment program as part of that case, he quickly relapsed,
and began to use methamphetamine again within four months of
regaining custody of Brianna. And, throughout the Department’s
investigation in this case, father continued to use
methamphetamine and miss drug tests. In other words, not much
has changed since the court last declared Brianna a dependent
because of father’s methamphetamine use. This evidence
supports the court’s jurisdiction finding. (See E.E., supra, 49
Cal.App.5th at p. 213 [mother’s past use of drugs was serious and
supported the court’s finding that her current use of drugs placed
her children at risk of harm]; In re L.W. (2019) 32 Cal.App.5th
840, 850 [mother’s past drug-related arrests showed her drug use
bled into her personal life and created a substantial risk of harm
to her child].)
      And finally, father’s evasiveness throughout the
Department’s investigation in this case supports jurisdiction.
When the Department initially contacted father in August 2020,




                               10
he denied using any drugs since he regained custody of Brianna
earlier that year. Although father later admitted he lied about
not using drugs, he continued to use methamphetamine
throughout the Department’s investigation. He also missed a
drug test in early October 2020, only a couple of weeks before the
jurisdiction hearing, and he had not taken any steps to address
his drug use before the court declared Brianna a dependent. (See
E.E., supra, 49 Cal.App.5th at p. 213 [mother’s dishonesty about
the extent of her drug use, missed drug tests, and failure to take
any steps to address her drug use supports a finding that her
substance abuse issues place the children at risk of harm].)
       In short, substantial evidence supports the court’s finding
that father’s use of methamphetamine placed Brianna at serious
risk of physical harm.
2.    Any error in the court’s order removing Brianna from
      father’s custody was harmless.
      Father next contends the court prejudicially erred when it
didn’t make necessary factual findings before removing Brianna
from his custody. He argues it is reasonably probable that had
the court made those findings and considered alternatives to
removal, it wouldn’t have removed Brianna from his custody.
Again, we disagree.
      Before removing a child from her parents’ custody, the
court must find by clear and convincing evidence that there is a
substantial danger to the physical health, safety, protection, or
physical or emotional well-being of the child if she were returned
home and there are no reasonable means by which the child can
be protected without removal. (§ 361, subd. (c)(1).) The court
must determine whether reasonable efforts were made to prevent
removal and state on the record the facts on which it bases its




                                11
decision to remove the child from her home. (§ 361, subd. (e).) We
review a removal order to determine whether there is substantial
evidence from which a reasonable fact finder could have found it
highly probable that the facts supporting removal were true.
(K.B., supra, 59 Cal.App.5th at p. 605; see also Conservatorship of
O.B. (2020) 9 Cal.5th 989, 995–996 [clarifying standard of review
for factual findings that must be made by clear and convincing
evidence].)
       When it removed Brianna from father’s custody, the court
didn’t identify any facts supporting removal or make any findings
concerning whether there were reasonable means to prevent
removal. Instead, the court simply incorporated in its minute
order standard language commonly used by the dependency
courts when removing children from their parents’ custody. As
this court has previously explained, that commonly used
language “is not a replacement for a statement of the facts
supporting the court’s decision to remove a child from a parent’s
custody.” (In re D.P. (2020) 44 Cal.App.5th 1058, 1067 (D.P.).)
The court therefore erred when it did not state the facts
supporting its decision to remove Brianna from father’s custody.
       “Like other rulings of the trial court, when a juvenile court
fails to make the factual findings required under section 361,
subdivision (e), its removal order is subject to the constitutional
mandate that no judgment shall be set aside ‘unless, after an
examination of the entire cause, including the evidence, the
[appellate] court shall be of the opinion that the error complained
of has resulted in a miscarriage of justice.’ [Citations.] Under this
mandate, a ‘miscarriage of justice’ will be declared only when the
appellate court, after examining the entire case, is of the opinion
that ‘ “it is reasonably probable that a result more favorable to




                                 12
the appealing party would have been reached in the absence of
the error.” ’ [Citation.] A ‘ “probability” in this context does not
mean more likely than not, but merely a reasonable chance, more
than an abstract possibility.’ [Citation.]” (D.P., supra, 44
Cal.App.5th at p. 1068.)
       It is not reasonably probable the court would have found
Brianna could safely be returned to father’s custody had it
complied with the requirements of section 361, subdivision (e). As
we explained above, father has serious unresolved issues with
substance abuse. He started to use methamphetamine again
shortly after Brianna was returned to his sole custody. He lied
about not using the drug when the Department first contacted
him in August 2020, and he continued to use the drug and miss
drug tests even after Brianna was initially detained. Father also
took no steps to address his drug use—the sole reason Brianna
was detained at the beginning of the Department’s
investigation—and refused to agree to a safety plan or “anything
else” to protect Brianna from his drug use before the jurisdiction
and disposition hearing. And all of this occurred after Brianna
was declared a dependent of the court in her prior dependency
case and removed from father’s custody because of father’s drug
use.
       Although father told the Department he believed he could
quit using methamphetamine if he stopped working and living at
the motel, he had yet to leave that place by the time of the
jurisdiction hearing. As we explained above, father’s habit of
using methamphetamine with strangers at the motel where he
and Brianna lived created a dangerous living situation for the
child.




                                13
        On this record, it is not reasonably probable that had the
court made the necessary findings under section 361, subdivision
(e), it would have found it would be safe to return Brianna to
father’s custody or that there were reasonable alternatives to
removal.
3.    The court’s implied ICWA finding is supported by
      substantial evidence.
      Finally, father contends the court erred when it did not
make an express finding at the jurisdiction and disposition
hearing about whether ICWA applies to Brianna’s case. We
disagree.
      In August 2018, during Brianna’s prior dependency case,
father submitted an “ICWA-020” form stating he had no
knowledge of any Native American ancestry in his family. The
court in that case found ICWA did not apply.
      In August 2020, father submitted a new ICWA-020 form,
stating that Brianna “is or may be a member of, or eligible for
membership in, a federally recognized Indian tribe.” Father listed
Brianna’s paternal great aunt as someone who might have
information about his family’s possible Native American
ancestry. The court ordered the Department to follow up on
father’s claim of possible Native American ancestry and to mail
“ICWA-030” notices to the appropriate tribes.
      In September 2020, the Department contacted Brianna’s
paternal great aunt. The great aunt stated she did not belong to
any Native American tribes and that there is no Native American
ancestry in Brianna’s family. According to the great aunt, the
family is from El Salvador. She thought father may have been
confused by the questions on the ICWA-020 form and stated that
she was born in El Salvador, “has nothing to do with Native




                                14
Americans and as far as she knows no one in the family has any
Native American ancestry[,] not even father.”
       The Department then interviewed father about his claim of
possible Native American ancestry. Father told the social worker
that he, his parents, his grandparents, and his “whole family”
were born in El Salvador. Father didn’t provide contact
information for any other family members who might have
knowledge of the family’s ancestral background.
       Father explained that the last time he was in court he had
been asked questions that he didn’t understand, so he provided
the great aunt’s information “because she would probably be able
to answer and understand what was being asked.” When the
social worker asked father if he belonged to any Native American
tribes, father replied that he did not know. The social worker
then asked father if he was confused about “Latin American
Indians such as Aztec, Mayan, or Inca,” to which father
responded that he “did not know and was still a bit confused.”
Father stated that the file from Brianna’s prior dependency case
should have information about whether ICWA applies to
Brianna.
       The court didn’t make any express findings about ICWA’s
application to Brianna at the jurisdiction and disposition hearing.
       A juvenile court has a continuing duty to determine
whether ICWA applies to a child’s dependency proceedings. (In re
I.W. (2009) 180 Cal.App.4th 1517, 1530, disapproved of on
another ground in Conservatorship of O.B., supra, 9 Cal.5th at
p. 1003, fn. 4.) Although the record must show the court
considered the issue, the court’s finding about whether ICWA
applies may be expressed or implied. (In re Asia L. (2003) 107
Cal.App.4th 498, 506 (Asia L.).) We review a court’s ICWA




                                15
findings for substantial evidence. (In re Austin J. (2020) 47
Cal.App.5th 870, 885.)
       Here, the court didn’t make any express findings at the
jurisdiction and disposition hearing about ICWA’s application to
Brianna’s case. Nevertheless, it is clear the court considered the
issue before declaring Brianna a dependent.
       The court ordered the Department at the detention hearing
to follow up on father’s claim that he may have Native American
ancestry. The Department interviewed Brianna’s great aunt, the
only person father identified who could have knowledge of the
family’s possible Native American ancestry. The Department
then followed up with father, asking him whether he had any
additional information about his family’s possible Native
American ancestry. In the jurisdiction and disposition report filed
in this case, the Department summarized its interviews with
father and Brianna’s great aunt, as well as the court’s finding
from Brianna’s prior dependency case that ICWA did not apply to
those proceedings. The court stated that it read and considered
that report before it adjudicated Brianna’s petition. Accordingly,
the record shows the court considered whether ICWA applies to
Brianna’s proceedings. The court, therefore, implicitly found
ICWA does not apply. (See Asia L., supra, 107 Cal.App.4th at p.
506 [where record shows the court considered ICWA’s
application, reviewing court may conclude the court made an
implicit finding that ICWA does not apply to the child’s
proceedings].)
       Substantial evidence supports a finding that ICWA does
not apply to Brianna’s case. The great aunt stated unequivocally
that no one in Brianna’s family has Native American ancestry,
and that the entire family is from El Salvador. Father confirmed




                                16
the great aunt’s statements, telling the Department that he, his
parents and grandparents, and the rest of his family are from El
Salvador. Father told the social worker that he didn’t know if his
family has any Native American ancestry, and he couldn’t
identify anyone else in the family who could provide such
information. Additionally, father stated in Brianna’s prior case
that there is no Native American ancestry in Brianna’s family,
and the court in that case found ICWA did not apply. On this
record, there is ample evidence to support a finding that ICWA
does not apply to Brianna’s proceedings.

                         DISPOSITION

      The juvenile court’s jurisdiction finding and disposition
order are affirmed.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                      LAVIN, J.
WE CONCUR:



      EDMON, P. J.



      EGERTON, J.




                                17